IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,917-01


                              IN RE JAMES RYAN ROSS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NOS. 12-12-12875-CR AND 09-13-00093-CR
           IN THE 9TH DISTRICT COURT FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has repeatedly written to the Montgomery

County District Clerk, attempting to purchase copies of trial transcripts, but he has received

responses to the effect that the clerk has received his “letters and/or motions” and will be notified

“if an order is signed in [his] case.”

        In these circumstances, additional facts are needed. Respondent, the District Clerk of

Montgomery County, is ordered to file a response stating whether he received a request from the

Relator for a statement of costs for his records. If the District Clerk received such a request, he shall
                                                                                                       2

state the nature of his response and, if available, provide a copy of the response. If the District Clerk

received such a request and did not respond, he shall provide his rationale for not responding. This

application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: September 29, 2021
Do not publish